                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
LKG/KCB                                            271 Cadman Plaza East
F.# 2018R01984                                     Brooklyn, New York 11201



                                                   October 5, 2020

By ECF and Email

John Diaz, Esq., Attorney for Herman Blanco
Michael Hueston, Esq., Attorney for Herman Blanco
Michael Bachrach, Esq., Attorney for Herman Blanco
Kevin Keating, Esq., Attorney for Arthur Codner
Avraham Moskowitz, Esq., Attorney for Arthur Codner
Donald duBoulay, Esq., Attorney for Jason Cummings
Althea Seaborn, Esq., Attorney for Jason Cummings
Bruce Koffsky, Esq., Attorney for Jason Cummings
Alex Huot, Esq., Attorney for Alfred Lopez
Mark DeMarco, Esq., Attorney for Alfred Lopez
Bobbi Sternheim, Esq., Attorney for Alfred Lopez
Robert Soloway, Esq., Attorney for Kalik McFarlane
Kenneth Montgomery, Esq., Attorney for Kalik McFarlane
Anthony Cecutti, Esq., Attorney for Branden Peterson
David Ruhnke, Esq., Attorney for Branden Peterson
Michael Marinaccio, Attorney for Himen Ross
Elizabeth Macedonio, Attorney for Himen Ross
Jeffrey Pittell, Esq., Attorney for Julian Snipe
Thomas Ambrosio, Esq., Attorney for Julian Snipe
Carine M. Williams, Esq., Attorney for Bushawn Shelton
Susan Marcus, Esq., Attorney for Bushawn Shelton
Natali J. H. Todd, Esq., Attorney for Bushawn Shelton
Henry Mazurek, Esq., Attorney for Anthony Zottola, Sr.
Evan Lipton, Esq., Attorney for Anthony Zottola, Sr.
Ilana Haramati, Esq., Attorney for Anthony Zottola, Sr.
Andrew Patel, Esq., Attorney for Anthony Zottola, Sr.

                Re:   United States v. Blanco, et al.
                      Criminal Docket No. 18-609 (S-2) (RJD)

Dear Counsel:

              Pursuant to Rule 16 of the Federal Rules of Criminal Procedure, the government
hereby furnishes the below-listed supplemental discovery with respect to the above-captioned
case. You may obtain the discovery, which will be available shortly, by contacting John Palermo
at Dupe Coop at (973) 895-1359. The government renews its request for reciprocal discovery
from the defendants.

Bates Stamp                      Description

BLANCO ET AL 019350-             A judicially-authorized search warrant, including an affidavit
BLANCO ET AL 019425              sworn in support of that warrant, designated as “Protected
                                 Materials” pursuant to the protective order entered in this
                                 case on January 18, 2019 (“Protective Order”)

BLANCO ET AL 019426-             Cellular telephone extractions of phones recovered, and
BLANCO ET AL 019450              searched pursuant to search warrants, from Shelton’s
                                 residence in connection with his arrest on October 11, 2018
                                 (1B55), from Lopez’s residence in connection with his arrest
                                 on June 18, 2019 (1B101, 1B102 and 1B106), from Snipe’s
                                 residence in connection with his arrest on June 18, 2019
                                 (1B158, 1B159, 1B165, 1B167, 1B168, 1B169, 1B170,
                                 1B172, 1B174 and 1B175), from Blanco in connection with
                                 his parole arrest on October 4, 2018 (1B7), from McFarlane
                                 in connection with his arrest on December 18, 2018 (1B82
                                 and 1B83); an extraction of a SIM card recovered, and
                                 searched pursuant to a search warrant, from Shelton’s
                                 residence on October 11, 2018 (1B32); a forensic image of a
                                 Macbook laptop recovered, and searched pursuant to a
                                 search warrant, from Lopez’s residence on June 18, 2019
                                 (1B108); a forensic image of a Hewlett Packard laptop
                                 recovered, and searched pursuant to a search warrant from
                                 Snipe’s residence on June 18, 2019 (1B161); a forensic
                                 image of an RCA tablet recovered, and searched pursuant to
                                 a search warrant from Snipe’s residence on June 18, 2019
                                 (1B171); a cellular telephone extraction of Sylvester
                                 Zottola’s phone, designated as “Protected Materials”
                                 pursuant to the Protective Order (1B94); and a cellular
                                 telephone extraction of a phone recovered from the
                                 Metropolitan Detention Center (1B100)

BLANCO ET AL 019455-             Instagram records for the following accounts: Go33Red and
BLANCO ET AL 019456              Tip_2x, designated as “Protected Materials” pursuant to the
                                 Protective Order

BLANCO ET AL 019457-             Screenshots of the Facebook page for A.Zottola
BLANCO ET AL 019458              Construction, LLC

BLANCO ET AL 019451-             Screenshots from the Instagram page stayrich_ent dated
BLANCO ET AL 019454;             October 25, 2018
BLANCO ET AL 019459

                                               2
Bates Stamp            Description

BLANCO ET AL 019460-   Laboratory reports related to the menacing of Sylvester
BLANCO ET AL 019480    Zottola with a firearm on November 26, 2017 and the
                       recovery of a firearm, hat, mask and gloves from a van on
                       June 12, 2018

BLANCO ET AL 019481-   Video surveillance related to the home invasion of Sylvester
BLANCO ET AL 019483    Zottola on December 27, 2017

BLANCO ET AL 019484-   Photographs of a cabana and shed, as well as New York City
BLANCO ET AL 019502    Police Department paperwork designated as “Protected
                       Materials” pursuant to the Protective Order, pertaining to the
                       burglary of Sylvester Zottola’s residence on April 15, 2018

BLANCO ET AL 019503-   License plate records pertaining to an NYPD report
BLANCO ET AL 019508    previously produced at Bates-stamp BLANCO ET AL
                       000227

BLANCO ET AL 019509-   Video surveillance related to the menacing of Sylvester
BLANCO ET AL 019510    Zottola with a firearm on June 12, 2018

BLANCO ET AL 019511-   Law enforcement reports related to an arrest on June 12,
BLANCO ET AL 019515    2018

BLANCO ET AL 019516    Video surveillance pertaining to the July 11, 2018 non-fatal
                       shooting of Victim-2

BLANCO ET AL 019517-   911 calls and reports, laboratory reports and telephone
BLANCO ET AL 019567;   records and text message correspondence with the registered
BLANCO ET AL 019791-   own of the red Nissan and another individual, pertaining to
BLANCO ET AL 019792    the July 11, 2018 non-fatal shooting of Victim-2, designated
                       as “Protected Materials” pursuant to the Protective Order

BLANCO ET AL 019568    A 911 call report dated August 13, 2018

BLANCO ET AL 019569-   Invoices pertaining to a 2006 Ford Crown Victoria
BLANCO ET AL 019575

BLANCO ET AL 019576-   A copy of Sylvester Zottola’s will, designated as “Protected
BLANCO ET AL 019595    Materials” pursuant to the Protective Order

BLANCO ET AL 019596-   Inventory lists of items seized pursuant to search warrants
BLANCO ET AL 019613    from Lopez’s residence; Zottola’s residence; Codner’s
                       residence; Shelton’s residence and car; Snipe’s residence; a
                       red Nissan Altima; and a white Nissan Altima


                                     3
Bates Stamp            Description

BLANCO ET AL 019614    Data obtained pursuant to judicially-authorized pen register
                       and trap and trace devices

BLANCO ET AL 019615-   Photographs and logs from the search of Shelton’s residence
BLANCO ET AL 019788    on December 14, 2018, and a report pertaining to a firearm
                       seized from Shelton’s residence in connection with his arrest
                       on October 11, 2018

BLANCO ET AL 019789-   Copies of documents seized from Zottola’s residence in
BLANCO ET AL 019790    connection with his arrest on June 17, 2019

BLANCO ET AL 019793-   Miscellaneous financial records, designated as “Protected
BLANCO ET AL 019805    Materials,” pursuant to the Protective Order

BLANCO ET AL 019806    Photograph of computer that depicts the video surveillance
                       angles at 1601 Bassett Avenue

BLANCO ET AL 019807-   Bills and payment for security services, designated as
BLANCO ET AL 019829    “Protected Materials” pursuant to the Protective Order

BLANCO ET AL 019830-   Music videos portraying Codner
BLANCO ET AL 019833




                                     4
BLANCO ET AL 019834-            Text message correspondence with, and telephone numbers
BLANCO ET AL 019848             identified as belonging to, Lopez, designated as “Protected
                                Materials” pursuant to the Protective Order

BLANCO ET AL 019849-            Documents, photographs and correspondence pertaining to
BLANCO ET AL 019962             work performed on property located at 606 Ashford Street,
                                Brooklyn, New York, portions of which are designated as
                                “Protected Materials” pursuant to the Protective Order



                                                 Very truly yours,

                                                 SETH D. DUCHARME
                                                 Acting United States Attorney

                                          By:           /s/
                                                 Lindsay K. Gerdes
                                                 Kayla Bensing
                                                 Assistant U.S. Attorneys
                                                 (718) 254-6155/6279


cc:   Clerk of the Court (RJD) (by ECF) (without enclosures)




                                             5
